                                                                                          United States District Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                   March 14, 2019
                                                                                            David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SHERRY LYNN JOHNSTON,                              §
                                                   §
                        Plaintiff,                 §
                                                   §
VS.                                                §    CIVIL ACTION NO. H-16-3215
                                                   §
DAVID DEXEL, et al.,                               §
                                                   §
                        Defendants.                §

                ORDER DIRECTING ENTRY OF FINAL JUDGMENT
           AS TO CERTAIN PARTIES AND CLAIMS, AND REMANDING THE
            REMAINING CLAIM AGAINST THE REMAINING DEFENDANT

        Most of the claims and parties in this case have been dismissed or denied, with prejudice.

All claims by the plaintiff, Sherry Lynn Johnston, against the defendants Clarinda Comstock, Judge

Christine Butts, Sherrie Fox, and Harris County, Texas have been dismissed, with prejudice.

Ms. Johnston also voluntarily dismissed all her claims against Howard M. Reiner, and all parties

stipulated to the dismissal of the claims against Ginger Lott and GSL Care Management, LLC, all

with prejudice. The court finds that all the claims against each of these defendants have been fully

decided and that there is no just reason for delay in entering final judgment as to all these parties and

claims. See FED. R. CIV. P. 54(b); Lloyd’s Syndicate 457 v. Floatec LLC, No. H-16-3050, 2018 WL

722598, at *1 (S.D. Tex. Feb. 6, 2018) (quoting Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S.

1, 7–8 (1980)). Final judgment is entered as to all Ms. Johnston’s claims against Ginger Lott, GSL

Care Management, LLC, Clarinda Comstock, Howard M. Reiner, Judge Christine Butts, Sherrie

Fox, and Harris County, Texas.

        Only one defendant, David Dexel, remains in this case. All the federal-law claims against
him have been dismissed, with prejudice. As to these claims, the court also directs entry of final

judgment, because the issues are common to the other defendants and there is no just reason for

delay.

         For the reasons stated in the court’s Memorandum and Opinion of this date, the remaining

state-law claim against David Dexel is remanded to the 253rd Judicial District Court for Liberty

County, Texas.

                SIGNED on March 14, 2019, at Houston, Texas.


                                                  ______________________________________
                                                           Lee H. Rosenthal
                                                     Chief United States District Judge
